Citation Nr: 0929408	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  03-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2004, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In February 2005, the Board denied the Veteran's 
claim for service connection for tinnitus.  The Veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court), and in a March 2006 
Order, the Court endorsed a March 2006 Joint Motion for 
Remand, partially vacated the February 2005 Board decision as 
to the denial of service connection for tinnitus, and 
remanded the matter to the Board for compliance with the 
instructions in the Joint Motion.  

In September 2006, the Board remanded the claim to the RO for 
additional development.  Upon return of the clam to the Board 
after completion of the additional development requested, the 
Board denied the Veteran's claim of entitlement to service 
connection for tinnitus in a decision dated in February 2008.  
The Veteran appealed that determination to the Court.  In 
September 2008 the Court received notice that the Veteran had 
died in July 2008.  Subsequently, in a Memorandum Decision, 
dated in October 2008, the Court dismissed the Veteran's 
claim, set aside the Board's decision, and returned the 
matter to the Board.


FINDING OF FACT

In September 2008, VA was notified that the appellant died in 
July 2008.




CONCLUSION OF LAW

Due to the death of the appellant, the Board does not have 
jurisdiction over the claims.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


